Appellant was convicted of forgery, and given two years in the penitentiary, and prosecutes this appeal. The indictment is in two counts — one for forgery, and the second for passing the same forged instrument. On the trial the court submitted only the first count. This was tantamount to an election by the State to rely upon the first count, and a dismissal as to the second. See, Parks v. State, 29 Tex.Crim. App., 597. Omitting the formal parts, with reference to the offense of forgery, the indictment is as follows: That appellant, "without lawful authority, and with intent to injure and defraud, did wilfully and fraudulently make a false and forged instrument in writing, purporting to be the act of another, to-wit: the act of G.F. *Page 387 
Green, which said false and forged instrument is of the tenor following, to-wit." Then follows the instrument in hæc verba, signed, "John C. Stephens. G.F. Green." Motion in arrest of argument was made by appellant, because there was a variance between the purport and tenor clauses, in this: That the purport clause alleges the forged instrument to be the act of G.F. Green alone, while the tenor clause alleges and sets forth the instrument to be the act of John C. Stephens and G.F. Green. This was overruled. Upon this action of the court error is assigned. This ruling of the court was error. The identical question was fully discussed in the case of Campbell v. State, 35 Tex.Crim. Rep.. It was there held, on an indictment similar to this one, that such a variance was fatal to the indictment. This case was also followed in three cases in Fite v. State, ante p. 4. For the error indicated, the judgment is reversed, and the prosecution ordered dismissed.
Reversed and Dismissed.
HURT, Presiding Judge, absent.